Title: To Alexander Hamilton from James McHenry, 3 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department Trenton October 3d. 1799—
          
          You will perceive from the enclosed report by Mr. Thomas Billington that the new uniform Coat proposed for the Cavalry will cost the United States One dollar and seventy five Cents per Coat more than the established uniform. Unless there are some strong inducing considerations with you for preferring the new I shall give orders to the Purveyor to proceed in having a sufficient number of Coats &c. made up agreeably to the old uniform.
          I enclose you copies of Orders respecting supplying Clothing for the companies intended to be recruited for the Second and third regiments—
          I have transmitted the letter to Col. Hodgdon enclosed in yours of ye. 28. Septeme. It is proper I should wait for information from him before any order is taken on the subject—
          I have the honor to be with great respect Your obedient servant
          
            James McHenry
          
          Major General Hamilton
        